Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-12 are pending.  
Applicant's election with traverse of Group I, 1-10, in the reply filed on 5/20/2022 is acknowledged.  The traversal is on the ground(s) that searching for all the invention groups is not a burden.  This is not found persuasive because as indicated in the previous office action, the inventions of Group I-III are three distinct inventions for the reason of the record. They have different electronic resources and search queries, and searing for one subject matter will not necessarily lead to another. Applicant is reminded of the extensive literature search in biotechnology which is not co-extensive.
Claims 11-12 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. The latter three categories define "things" or "products" while the first category defines "actions" (i.e., inventions that consist of a series of steps or acts to be performed). See 35 U.S.C. 100(b)  ("The term ‘process’ means process, art, or method, and includes a new use of a known process, machine, manufacture, composition of matter, or material."). See MPEP § 2106.03 for detailed information on the four categories.
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-10 is/are directed to an antioxidant and anti-inflammatory composition comprising coconut oil, jojoba oil, argan butter, beeswax, and an essential oil blend.
Analysis of the flowchart:
Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, coconut oil, etc., because there is no indication that extraction has caused the components of coconut oil that comprises the claimed compositions to have any characteristics that are different from the naturally occurring components in coconut oil.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as there is no indication that extraction has caused the components of jojoba oil, argan butter, beeswax, and an essential oil blend that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in jojoba oil, argan butter, beeswax, and an essential oil blend.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
No, no non-nature based components were recited in the claims. 
Regarding claims 1-6, since there is no absolute amounts of the active ingredients are claimed as compared to the whole composition, the claimed composition encompasses embodiments where the active ingredients are in such small amounts that none of them impart any characteristic or markedly different characteristic.
             Claims 7-10 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
             For the reasons described above, the claimed compositions are not markedly different from their closest naturally occurring counterparts and thus are product of nature judicial exceptions.
            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.

	

Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 4, and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by ER et al (CN 105030584 A).  
ER et al teach a purely natural antihaze cream comprises 50.0-55.3 wt.% fresh cocoa butter, 2.5-5.8 wt.% organic virgin coconut oil, 1.8-5 wt.% argan oil (thus argan butter), 1.5-3.6 wt.% Macadamia nut oil, 3.2-6.3 wt.% pomegranate seed oil (thus an essential oil blend), 5.5-10.8 wt.% jojoba oil, 2.6-4.7 wt.% Avocado oil, 1.8-3.4 wt.% grape seed oil, 2.5-4.8 wt.% sweet almond oil (thus claim 4 is met), 5.3-12.5 wt.% natural beeswax (thus the claimed beeswax, thus claim 1 is met), 1.2-3.8 wt.% vitamin E oil, and 0.8-3.1 wt.% Rosemary essential oil (thus botanically derived analgesic, thus claim 6 is met) (see Abstract). 
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as an antioxidant and anti-inflammatory composition.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Huang et al (CN 107661275 A).  
Huang et al (CN 107661275 A) teach fragrance lip balm comprises 60-90 wt.% natural source emollient oil, 5-40 wt.% natural source solid wax, 0.01-5 wt.% natural source antioxidant, 0.01-10 wt.% natural source aromatic oil, 0.01-5 wt.% natural source toner and 0.01-5 wt.% natural source functional substance, where the natural source emollient oil is olive fruit oil, jojoba seed oil (thus the claimed jojoba oil), grape seed oil (thus an essential oil blend), butter fruit oil, avocado fruit oil, white flower seed oil, sunflower seed oil, hydrogenated coconut glycerides (thus a type of the claimed coconut oil) and/or Macadamia nut oil, the natural source solid wax is beeswax (thus the claimed beeswax), hydrogenated castor oil, carnauba wax, rice bran wax, apple peel wax, orange peel wax and/or candelilla wax, natural source antioxidant is tocopherol (vitamin E) and/or tocopherol acetate, the natural source aromatic oil is Coffea arabica seed oil, lemon peel oil, orange peel oil, red tangerine peel oil, peppermint leaf oil (thus claim 2 is met), lavender oil (thus botanically derived analgesic, thus claim 6 is met) and/or dog rose flower oil, the toner is astaxanthin, beta -carotene and/or buriti fruit oil, the natural source functional substance is phytosterol-octyldodecanol lauroyl glutamate, Aloe barbadensis leaf juice, tea-seed oil, wheat germ oil, coconut oil (thus the claimed coconut oil), phytosteryl oleate, Argania spinosa seed oil (thus the claimed argan butter) and/or sweet almond oil (thus claim 4 is met) (see Abstract).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use as an antioxidant and anti-inflammatory composition.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.
Therefore, the reference is deemed to anticipate the instant claim above.




Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over ER et al as applied to claims 1, 4, and 6 above, and further in view of Zhou et al (CN 105664670 A).
The teachings of ER et al are set forth above and applied as before.
The teachings of ER do not specifically teach incorporation of vitamin A into the composition; neither do ER et al teach the claimed amount of components in claims 7-10.
Zhou et al teach anti-haze absorption liquid (see Title). Zhou et al teach according to claim 5 said the one kind of anti-haze absorption liquid, wherein said reducing substance is selected from one or more of vitamin A, vitamin C, vitamin E, vitamin C, or a carotenoid.
           It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate vitamin A into the composition of ER et al since as evidenced by Zhou et al, vitamin E (which is included in the composition of ER et al) and vitamin A are used interchangeably in the art in the anti-haze composition. Since both of the references teach antihaze compositions, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
          Regarding the claimed amount of components in claims 7-10,  determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.	            
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 1, 2, 4, and 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Huang et al as applied to claims 1, 2, 4, and 6 above.
The teachings of Huang et al are set forth above and applied as before.
The teachings of Huang et al do not specifically teach the claimed amount of components in claims 7-10.
          It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the amount of the components in the composition as determining an appropriate amount of the components within the composition is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan.	            
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  



Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655